DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10 and 11, filed 9 August 2022, with respect to independent claim 1 have been fully considered and are persuasive.  The rejection of independent claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1 and 4-27 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of an interconnection module mounted to the base frame between the first and second volumes and electrically connected to the first voltage; a control module on the base frame connected to the interconnection module in the second volume and connected to the first voltage and power supply via the interconnection module, of as claimed in combination with the remaining limitations of independent claim 1. 
Regarding claim 11, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of a user interface assembly comprising a user interface module which includes a plurality of connectors axially spaced along a periphery of the user interface module, wherein at least one of the plurality of connectors is in mating connection with the receiving connector when the user interface assembly is secured to the base frame, whereby the user interface assembly remains in a same orientation regardless of the orientation of the back housing and the at least one receiving connector relative to the orientation of the external power source, as claimed in combination with the remaining limitations of independent claim 11. 
Regarding claim 25, the prior art of record, taken alone or in combination, fails to teach or suggest the interconnection and interrelationship of an interconnection module mounted to the base frame, wherein the interconnection module comprises at least one first receiving connector disposed on the first side of the frame and at least one second receiving connector disposed on the second side of the frame; wherein the base frame, with the interconnection module, control module, power supply module and user interface assembly mounted thereon, are removable from the housing as an assembled unit while the external power source is connected to the measurement device via the first electrical connector, as claimed in combination with the remaining limitations of independent claim 25.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xanthia C Cunningham whose telephone number is (571)270-1963. The examiner can normally be reached M-Thurs 6 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash N Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/XANTHIA C CUNNINGHAM/Primary Examiner, Art Unit 2835                                                                                                                                                                                                        


10 September 2022